Title: [Diary entry: 28 February 1760]
From: Washington, George
To: 

Thursday Feby. 28th. Measurd the Fields by the Quarter & Garden as the Fences was intended to be run and found Six Acres in the former & Nine in the Latter. Also run the Round the Fields in the Lower pasture according as the dividing Fence is to go but the Compass being bad or some mistake happening I coud not close the plot with any exactness. Finished Grubbing the Field by the Garden. Between Sul [sun] setting & Dark, came Mr. Ramsay, Mr. Piper, Captn. Stanly & Captn. Littledale.  Warm, & little or no wind the first part of the Day. Towards Night it clouded and the Wind getting No. Easterly it begn. raining & grew colder. Bought 3000 Shingles a 22/6 of  Newbold also wood ware, & Bees Wax.